      Case 4:19-cv-02695 Document 16 Filed on 08/04/20 in TXSD Page 1 of 1
                                                                                  United States District Court
                                                                                    Southern District of Texas

                       IN THE UNITED STATES DISTRICT COURT
                                                                                       ENTERED
                       FOR THE SOUTHERN DISTRICT OF TEXAS                            August 04, 2020
                                 HOUSTON DIVISION                                   David J. Bradley, Clerk


CHRISTINE SHEREY ROBINSON.,                    §
                                               §
                      Plaintiff,               §
                                               §
VS.                                            §     CIVIL ACTION NO. H-19-2695
                                               §
ANDREW SAUL,                                   §
COMMISIONER OF THE                             §
SOCIAL SECURITY ADMINISTRATION,                §
                                               §
                      Defendant.               §
                                               §

           ORDER ADOPTING MEMORANDUM AND RECOMMENDATION
                          AND DISMISSING CASE

       This court has reviewed the Memorandum and Recommendation of United States

Magistrate Judge Christina A. Bryan, signed on July 14, 2020. (Docket Entry No. 14). The

court has also considered Ms. Robinson’s objections filed on July 28, 2020, (Docket Entry No.

15), and made a de novo determination. FED. R. CIV. P. 72(b); 28 U.S.C. § 636(b)(1)(C).

       Based on the pleadings, the record, and the applicable law, the court overrules Ms.

Robinson’s objections and adopts the Memorandum and Recommendation as this court’s

Memorandum and Order. This court finds and concludes that the Administrative Law Judge’s

decision denying disability insurance benefits was consistent with the record evidence and the

applicable legal standards. It is ordered that Ms. Robinson’s motion for summary judgment be

denied and the Commissioner’s motion for summary judgment be granted. Final judgment is

entered by separate order.

               SIGNED on August 4 2020, at Houston, Texas.



                                                   ______________________________________
                                                                Lee H. Rosenthal
                                                         Chief United States District Judge
